AMENDMENT TO CREDIT MODIFICATION AGREEMENT

 

IT IS, ON THIS 28th DAY OF OCTOBER, 2011, HEREBY AGREED by and among STATE BANK
OF INDIA, NEW YORK BRANCH (“SBI”), 460 Park Avenue, New York, NY 10022, as
Facility Arranger, Administrative Agent, and Senior Lender, JUBILANT CADISTA
PHARMACEUTICALS INC.(“Borrower”), a Delaware corporation formerly known as
Cadista Pharmaceuticals Inc., 207 Kiley Drive, Salisbury, MD 21801, CADISTA
HOLDINGS INC (“Cadista”), a Delaware corporation located at 207 Kiley Drive,
Salisbury, MD 21801, as guarantor, JUBILANT PHARMA PTE LTD. (“JPPL”), 42 B Horne
Road, Singapore, 209066, as Current Pledgor of the shares of stock of Cadista,
GENERIC PHARMACEUTICALS HOLDINGS INC, a Delaware corporation with a mailing
address 1 Crossroads Drive, Building A, 2nd floor, Bedminster, NJ 07921, New
Pledgor of the shares of stock of Cadista, that

 

WHEREAS Borrower, SBI, Bank of Baroda (“BOB”), a Participating Lender, Cadista,
and JPPL entered into certain written documentation on or about September 22,
2006 evidencing the grant of various credit facilities to Borrower by SBI and
BOB, and

 

WHEREAS said documentation was amended to the extent set forth in a written
Amendment of September 25,2007, and

 

WHEREAS the said parties agreed to a continuation and enhancement of certain
credit facilities pursuant to written documentation, including, among others, a
Credit Modification Agreement dated February 24, 2010, and

 

WHEREAS JPPL pledged its shares of stock in Cadista to SBI and BOB pursuant to
the terms and conditions of a Pledge Agreement, Pledge Modification Agreement,
and Second Pledge Modification Agreement, as referenced, inter alia, in Clause 8
(D) of the said Credit Modification Agreement, and

 

 

 



 

WHEREAS various share certificates representing a total of 49,824,988 shares of
stock in Cadista were pledged by JPPL to SBI and BOB on a pari passu basis, and
share certificates constituting an additional 12,735,827 shares of stock in
Cadista, were pledged to SBI by JPPL, for a total of 62,560,815 pledged shares,
and

 

WHEREAS Borrower has requested that SBI and BOB each consent to the transfer by
JPPL of all said shares pledged to SBI and BOB, to Jubilant Life Sciences
Holdings, Inc., a Delaware corporation, and immediately following such transfer,
to the further transfer of all said shares by Jubilant Life Sciences Holdings
Inc. to Generic Pharmaceuticals Holdings Inc., and

 

WHEREAS SBI and BOB consent to the said transfers, conditioned on all the shares
being re-pledged to SBI by Generic Pharmaceuticals Holdings, Inc., and having
the same first, general, secured status and lien, as existing, and

 

WHEREAS the Borrower, Cadista, JPPL, Generic Pharmaceuticals Holdings, Inc., and
each of them, unconditionally agree to the re-pledging of all the said shares
pursuant to written documentation described herein below, and

 

WHEREAS Borrower has presented a certified copy of its filing with the Delaware
Department of State, a Certificate of Amendment, changing its name from Cadista
Pharmaceuticals Inc., to JUBILANT CADISTA PHARMACEUTICALS INC. and,

 

WHEREAS all credit facilities extended to Borrower by Bank of Baroda have been
repaid in full to Bank of Baroda. Therefore, Bank of Baroda is not a party to
this Amendment, and any and all right and interest of Bank of Baroda in the
pledged shares passes to SBI in their entirety.

  

 

 

  

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is expressly acknowledged, the parties hereby agree as follows:

 

1.          Borrower’s new name, Jubilant Cadista Pharmaceuticals Inc. will be
substituted in the place and stead of Cadista Pharmaceuticals Inc., wherever
that name appears in each and every document executed by Cadista Pharmaceuticals
Inc, formerly known as Jubilant Pharmaceuticals Inc., in connection with the
subject credit facilities, and each and every continuation and/or enhancement
thereof.

 

2.          Borrower shall assist SBI, if necessary, in filing the appropriate
documents, changing the name of Borrower with respect to the various security
pledged to SBI in connection with the said credit facilities, including, inter
alia, filing appropriate UCC-3 Amendments for change of name.

 

3.          Borrower shall provide equivalent replacement shares of stock,
pledged by Cadista, to be issued under Borrower’s new name.

 

4.          The parties will execute, acknowledge and deliver a Third Pledge
Modification Agreement in a form satisfactory to SBI, setting forth the terms
and conditions of the re-pledging of all the said shares in accordance with the
requirements of the said Third Pledge Modification Agreement.

 

5.          Clause 8 (D) of the said Credit Modification Agreement will be
modified by this Amendment, only to the extent that JPPL will no longer be a
pledgor of Cadista’s shares of stock, that the new pledgor in place of JPPL,
shall be Generic Pharmaceuticals Holdings, Inc,. and that the Third Pledge
Modification Agreement shall be fully binding and incorporated therein.



 

 

 

 

6.          Borrower, Cadista, JPPL Generic Pharmaceuticals Holdings, Inc., and
each of them, shall provide their respective corporate secretary’s certificates,
in a form acceptable to SBI, as proof of their own authority and capacity to
enter into this transaction, and to execute, acknowledge, and deliver the
documents in connection therewith.

 

7.          All other terms and conditions in the said Credit Modification
Agreement and each and every other credit document executed, acknowledged and
delivered in connection with the grant, continuation, enhancement, etc. of the
said credit facilities to the Borrower shall REMAIN IN FULL FORCE AND EFFECT,
except that Bank of Baroda is no longer a Participant Lender therein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Credit Modification Agreement as of the date first indicated.

  

STATE BANK OF INDIA, NEW YORK BRANCH Facility Arranger/Administrative
Agent/Senior Lender     By; /s/ Gopal Chakrapani Name: Gopal Chakrapani Title:
Vice President & Head (Credit)     JUBILANT CADISTA PHARMACEUTICALS INC.
Borrower     By: /s/ Kamal Mandan Name: Kamal Mandan Title: Chief Financial
Officer

 



 

 



 

CADISTA HOLDINGS INC. Guarantor     By;  /s/ Kamal Mandan Name: Kamal Mandan
Title: Chief Financial Officer

  

JUBILANT PHARMA PTE LTD. Current Pledgor   By; /s/ Liana, Cheng Lian Siang Name:
Liana, Cheng Lian Siang Title: Secretary

 

GENERIC PHARMACEUTICALS HOLDINGS, INC. New Pledgor   By; /s/ Kamal Mandan Name:
KAMAL MANDAN Title: Director

  

STATE OF NEW YORK         ) 

COUNTY OF NEW YORK               )   ss

  

On the 28th day of October, 2011, before me personally came GOPAL CHAKRAPANI,
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.



 

        /s/     Notary Public  

  

STATE OF NEW YORK ) 

COUNTY OF NEW YORK)                       ss

  

 

 



 

On the 28th day of October, 2011, before me personally came KAMAL MANDAN,
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

  

        /s/     Notary Public  

  

STATE OF NEW YORK) 

COUNTY OF NEW YORK)                       ss

  

On the 28th day of October, 2011, before me personally appeared KAMAL MANDAN
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

  

        /s/     Notary Public  

  

STATE OF NEW YORK                                                   ) 

COUNTY OF NEW
YORK                                                                  )
              ss

 

On the 28th day of October, 2011, before me personally appeared KAMAL MANDAN
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

  

        /s/     Notary Public  

  

CITY
OF SINGAPORE                                                                                                     ) 

REPUBLIC
OF SINGAPORE                                                                                           )
             ss

 

 

 

  

On the 31st day of October, 2011 Liana, Cheng Lian Siang before me personally
came personally known to me, or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument,
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

  

        /s/     Notary Public  



 

 



 

